Title: From John Adams to Benjamin Pierce, 10 June 1780
From: Adams, John
To: Pierce, Benjamin


     
      Sir
      Paris June 10. 1780
     
     I have received your Letter of June the 1st. I am very Sorry for the Discontent uneasinesses on board the Alliance, which you mention in your Letter, and if there was any Thing in my Power to do to remove them, I would very chearfully do it. But as it belongs to the Department of another Gentleman, entirely distinct from mine, it is not possible for me to be informed of the facts but if I knew all the facts perfectly I have no kind of authority to give any opinion about them. I hope all things will however be soon, settled to Satisfaction. Please to return my respects to the Gentlemen, you mention. I am respectfully, your humble servant.
    